DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 27 May 2022, which papers have been made of record.
Claims 1-20 are currently presented for examination, of which claims 12-20 have been withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11, in the reply filed on 27 May 2022 is acknowledged.  The traversal is on the ground(s) that Applicant does not believe detailed searching in separate and numerous CPC groups and subgroups would be a serious search burden to the Examiner (Response at page 2).  Applicant assert that, for example, class E04C3/08 in the United States contains 12 references and would add “barely any burden at all.”
This is not found persuasive because the search of more than just the main group of the product of a method would need to be searched.  In contrast to Applicant’s assertion that E04C3/08 contains only 12 references, the classification actually contains more than 800 documents.

    PNG
    media_image1.png
    70
    601
    media_image1.png
    Greyscale

Applicant cannot overcome the fact that searching the method is not required for the apparatus as claimed. To keep the groups together would be a burden to the examiner.  Regarding Applicant’s argument that examination of the entire application would not place a serious burden on the examiner, this is not found persuasive because Applicant has not provided any evidence or showing to support such a conclusion. Clearly, consideration of additional claims drawn to one or more distinct groups of inventions in diverse categories (product and methods) mandates different fields of search with the associated concomitant hundreds to thousands of patents and time consuming evaluation of those patents which gives rise to a sizeable burden on the examiner.
The examiner does not presume that Applicant intentionally misstates the contents of the classification, but does maintain that reviewing more than 800 additional references in addition to structuring different search queries to describe the product geometry creates a search burden.  Even assuming Applicant’s alleged 12 results would add “barely any burden at all,” review of more than 800 references in E04C alone would result in a serious search burden, and the examiner has no reason to believe at the time of Applicant’s election the only E04C3/08 would be necessary for the product claims.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 4, 9, 10, and 11 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how much deviation from the respective dimensions recited is permitted or contemplated.  Is 11 inches substantially 12 inches?  Are lesser values and greater values both contemplated?
Claim 11 recites “* all numbers and measurements are relative to each engineering and structural needs” at lines 6-7.  The phrase is unclear because there are no previously described engineering or structural needs.  How would one having ordinary skill in the art determine whether the claimed dimensions recited elsewhere in claim 11 are relative to engineering and structural needs?  Does this portion of the claim imply that the recited numbers may be varied?
Claim 11 recites “the 2-inch-long continuous welds” at line 8.  There is insufficient antecedent basis for this claimed limitation.  A similar antecedent basis issue arises with respect to the 12-inch-long continuous welds recited at line 10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent 5,852,908 to Nankin (hereinafter “Nankin”), in view of United States Patent 3,427,699 to Cape (hereinafter “Cape”), and further in view of United States Patent 8,516,762 to Jendusa (hereinafter “Jendusa”).
Regarding claim 1, Nankin teaches manufacturing a beam having a closed uniform web layout (34; see Col. 5, lines 13-23) comprising: cutting the beam (34) longitudinally along the closed uniform web layout to form a beam-joist portion including a first end (leftmost end; see Fig. 3B, equivalent figure 4), a second end (rightmost end, shown cut off; see Fig. 3B, equivalent figure 4) opposite the first end, and an open web layout (34, including triangular panels 36; see Fig. 3B) extending between the first end and the second end, the open web layout including a plurality of triangular web sections (36; see Fig. 3B), each of the triangular web sections including a base (see Fig. 3B; upper section includes base portion which near top of beam member) disposed at the top end (see Fig. 3B) and a peak (see Annotated Figure) disposed at the bottom end.  The examiner notes that at paragraph [23] the Specification recites “’triangular’, in this application is defined as having two oppositely disposed sides which meet at any of a pointed vertex, flat side being acute to each opposite disposed side, or which meet at an ovoid end” such that the portions described by Nankin are understood to be triangular.
    PNG
    media_image2.png
    185
    545
    media_image2.png
    Greyscale


Nankin further teaches attaching a top chord (44) and a bottom chord (46) to the beam portion (see Fig. 4; Col. 5, lines 25-30).  Nankin teaches that it is known in the art to form a beam using two split top and bottom chords (12, 14; see Col. 4, lines 40-48) to be connected to beam portions (10).
It would have been obvious to one having ordinary skill in the art to modify the method taught by Nankin with respect to Fig. 4 to provide split chord members as taught by Nankin with respect to Figure 1. (See MPEP 2143(A)). The resulting method would predictably produce a beam member having chord portions which are secured to the beam portion in a predictable manner without modification of the principles of operation of Nankin Figure 4.
Nankin does not explicitly disclose cambering the beam-joist portion to bend the beam-joist portion along a horizontal plane to form a cambered beam-joist portion.  
Cape teaches that it is known in the art of open web beams to camber a beam portion.  For example, Cape teaches an open web beam (see Fig. 1, E) which has been cambered (see Col. 1, lines 66-69).  Cape teaches that providing the open web with a camber facilitates a flat or substantially flat beam when fully loaded (Col. 1, lines 66-69).  Cape teaches that the web may be bend or cambered using a bending station (13; Col. 7, lines 10-16).  Cape teaches that following the bending, upper and lower chord members (A, B) are attached to the web (see Col. 11, lines 31-38).
It would have been obvious to one having ordinary skill in the art to modify the method taught by Nankin to include cambering 	the beam joist portion to bend the beam-joist portion along a horizontal plane as taught by Cape.  (See MPEP 2143(C)).  The resulting method would advantageously produce a beam which is flat or substantially flat when fully loaded.
The combination of Nankin and Cape does not explicitly disclose a step of attaching a plate vertically to the top end of the cambered beam-joist portion such that the plate extends longitudinally along the top end of the cambered beam-joist portion, the plate including a first side, a second side opposite the first side, a distal end, and a proximal end opposite the distal end, the first side including a flange at the distal end, the second side including a recess at the distal end.  
However, it is known in the art of structural beam assemblies to provide plate members at a top of a beam.  For example, Jendusa teaches a beam assembly having a plate member.  Jendusa teaches a beam (34; see Fig. 2), and a plate member (84) attached to a top of the beam (see Fig. 2). The plate member (84) includes a flange (110) at one side (into the page with respect to Fig. 2; see also Fig. 6) at a distal end (upper end, see Fig. 6) and a recess (100) at an opposed side of the plate member, also at the distal end (see Fig. 6, recess extends upward from at least the vertical midpoint of the plate member).  The flange and recess allow for additional surface area for contacting and joining with the material being supported (Col. 7, line 66 – Col. 8, line 2). Jendusa teaches that the plate member (84) may be provided for facilitating bonding of the beam to a concrete portion (Col. 7, line 54- Col. 8, line 2) which strengthens the structural assembly and material it is supporting.
It would have been obvious to one having ordinary skill in the art to modify the method taught by the combination of Nankin and Cape to provide an attachment member in the form of a plate having a flange and opening, as taught by Jendusa. (See MPEP 2143(C)). The resulting method would advantageously produce a beam assembly having improved strength for supporting concrete or other building materials on top of it.
Thus, the combination of Nankin, Cape, and Jendusa teaches the limitations of claim 1.
Regarding claim 2, the combination of Nankin, Cape, and Jendusa teaches the limitations of claim 1, and further Nankin teaches attaching the first chord angle beam (14a) and the second chord angle beam (14b) to each other (see Fig. 1 and Col. 4, lines 39-54, chord elements may be collectively attached to web and each other using fasteners).
Regarding claim 3, the combination of Nankin, Cape, and Jendusa teaches the limitations of claim 1, and further Nankin teaches securing the beam on a table (114; see Col. 5, line 59 – Col. 6, line 4).  One having ordinary skill in the art would reasonably expect that the cutting of the beam could be performed while the beam is supported on the table and clamped.  Nankin teaches that beams may be further trimmed, which the examiner understands to be cutting, after the components have been clamped and aligned (Col. 6, lines 14-27).
Regarding claim 4, the combination of Nankin, Cape, and Jendusa teaches the limitations of claim 1.  Nankin does not explicitly disclose that the beam is cut such that the openings of the open web layout each include a center that is substantially 24 inches from a center of an adjacent opening, because Nankin is understood to be silent regarding the beam dimensions.  However, the MPEP instructs that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Nothing currently understood to be of record teaches the examiner that a beam having different spacing between openings than 24 inches would perform differently than a beam having spacing of 24 inches, such that the examiner understands the claimed spacing to be obvious over Nankin.
Regarding claim 5, the combination of Nankin, Cape, and Jendusa teaches the limitations of claim 1, and further Nankin teaches that the first chord angle beam (one of 14a, 14b shown in Fig. 1) is attached to the first side of the cambered beam-joist portion (see embodiment of Fig. 4 of Nankin, lower chord 44) at the peaks of the triangular web section such that the first chord angle beam is equidistant from a center of all the triangular web sections (see Fig. 4).  Where the separate chord members taught by Figure 1 of Nankin are used instead of the unitary member 44 of Figure 4, the chord member will still be positioned equidistant from the triangular web sections, as shown in Figure 4.
Regarding claim 6, the combination of Nankin, Cape, and Jendusa teaches the limitations of claim 5, and further Nankin teaches that the second chord angle beam (other of 14a, 14b in Figure 1) is attached to the second side of the cambered beam-joist portion at the peaks of the triangular web sections (36 of Fig. 1) such that the second chord angle beam (14a, 14b) mirrors the first chord angle beam and is equidistant from a center of all the triangular web sections (see Fig. 4).
Regarding claim 7, the combination of Nankin, Cape, and Jendusa teaches the limitations of claim 6, and further Cape teaches that it is conventional to attach chords (A, B) to structural webs (E) by welding (see Col. 4, lines 38-62), advantageously using an automated process (Col. 4, lines 46-50). While Cape does not itself teach that chord members are attach to respective first and second sides of the web, Nankin teaches that the first chord angle beam (one of 14a, 14b, see Fig. 1) is attached to the first side of the beam-joist portion at the peaks of the triangular web sections (web taught by embodiment of Fig. 4); and the second chord angle beam (other of 14a, 14b) is attached to the second side of the beam-joist portion at the peaks of the triangular web sections, however Nankin teaches that the respective chord members are attached using nails or other fasteners (see Col. 5, lines 26-29).  It would have been obvious to one having ordinary skill in the art to secure the respective chord members using the fasteners taught by Nankin and further to ensure their securement by welding with an automated process, as taught by Cape.
Regarding claim 8, the combination of Nankin, Cape, and Jendusa teaches the limitations of claim 7, and further Jendusa teaches that the plate (84) is vertically attached to a center of the top end of the cambered beam-joist portion (34; see Fig. 9) via welding (see Fig. 9; Col. 7, lines 42-49).
Regarding claim 9, the combination of Nankin, Cape, and Jendusa teaches the limitations of claim 8, however the combination does not explicitly disclose that the plate is welded by welding substantially 12-inch-long continuous welds on the first side of the plate and the second side of the plate at a juncture where the proximal end of the plate meets the top end o the cambered beam-joist portion.  However, Cape teaches that the welds may be continuous (Col. 4, lines 57-62).  The combination is silent regarding the particular dimensions of the joined region.  However, the MPEP instructs that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Nothing currently understood to be of record teaches the examiner that welds of 12 inches would perform differently than welds having other dimensions, such that the examiner understands the claimed spacing to be obvious over the combination.
Regarding claim 10, the combination of Nankin, Cape, and Jendusa teaches the limitations of claim 9, and further Nankin (Fig. 2) teaches that the chord members are located at the first end and the second end of the cambered beam-joist portion (see Fig. 1). One having ordinary skill in the art would reasonably expect that the welding of the chords and the web members would occur at the first end and the second end in the proposed combination.
Regarding claim 11, the combination of Nankin, Cape, and Jendusa teaches the limitations of claim 10, and Jendusa teaches that the plate (84) is further welded to the center of the top end of the cambered beam-joist portion by welding (see Col. 7, lines 40-49).  The combination does not explicitly disclose the respective lengths of the welding or the spacing between the welds, however Jendusa shows that the tabs 94 and 96 that will be welded to the beam are spaced apart (See Fig. 9). The MPEP instructs that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Nothing currently understood to be of record teaches the examiner that welds of being 2 inches long, 3/16 of an inch thick, or 12 inches apart would perform differently than welds having other dimensions, such that the examiner understands the claimed weld dimensions to be obvious over the combination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        07/29/2022